Citation Nr: 1747500	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO. 11-33 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic mouth injury, to include loss of teeth (dental condition).

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for a right shoulder condition.

4.  Entitlement to service connection for residuals of a right hip fracture affecting the positioning of the right leg (right hip condition). 


REPRESENTATION

Veteran represented by: Penelope Gronbeck, Attorney




ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1964 to September 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was previously before the Board in September 2015 and was remanded for further development. 

The issue of service connection for a dental disorder, to include loss of teeth, for treatment purposes has been raised by the record.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for service connection is also considered a claim for VA outpatient dental treatment).  A veteran may be entitled to service connection for noncompensable dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2016).  Because the issue has not yet been adjudicated, the Board does not have jurisdiction over it, and it is REFERRED for appropriate action.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).




FINDINGS OF FACT

1.  The more probative evidence shows that there was no dental trauma and/or disease during service resulting in bone loss of the maxilla or mandible.

2.  The more probative evidence fails to demonstrate that the Veteran's current low back condition was incurred in or a result of his time in service.

3.  The more probative evidence fails to demonstrate that the Veteran's current right shoulder condition was incurred in or a result of his time in service.

4.  The more probative evidence fails to demonstrate that the Veteran's current right hip condition was incurred in or a result of his time in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a dental disorder for compensation purposes have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2016).

2.  The criteria for the establishment of service connection for a lower back condition are not met. 38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for the establishment of service connection for a right shoulder condition are not met. 38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  The criteria for the establishment of service connection for a right hip condition are not met. 38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA requires VA, in part, to make reasonable efforts to help a veteran obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a veteran obtain records relevant to his claim, whether or not the records are in federal custody.  38 C.F.R. § 3.159 (c)(4).  The Veteran stated he was treated for his medical conditions at the VA North Texas Health Care System.  However, after searching their records, that facility stated they do not have treatment records for a patient with the Veteran's social security number.  The Veteran also stated he was treated by the Kansas City, Missouri VA Medical Center.  However, after searching their records, that facility stated they do not have records of treating the Veteran. 

II.  Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To establish service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a)(b) (2016), Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007): Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have been found not to be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Dental Condition

Legal Criteria

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2016).  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. § 3.381 (2016)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The U.S. Court of Appeals for Veterans Claims (the Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302   (1993).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161 (2016). 38 C.F.R. § 3.381 (2016).

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2016), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.   See Note to DC 9913, 38 C.F.R. 
§ 4.150.

Facts

In the Veteran's service treatment records (STRs), it was noted in August 1964 that the Veteran was seen for a facial injury with damage to his lips and gums.  The Veteran was seen by the dentist and had full range of motion of his TMJ, but had problems with his four front teeth and was noted to have hurt his mouth while doing pushups.  Teeth number eight and nine were extracted in August 1964.

Throughout the years, the Veteran has had trouble with his teeth.  In January 2011, the Veteran had problems with his dentures for which the Veteran requested medical assistance.  In a dental visit in January 2014, the Veteran stated that he did not wear his dentures because his gums hurt.

The Veteran was afforded a dental examination in November 2014.  The examiner stated the Veteran did not have a dental or oral condition.  The examiner reported the Veteran stated that while on active duty in 1964 or 1965, he was doing pushups to failure and he collapsed on his face, causing facial trauma.  The examiner reported the Veteran stated that his four upper incisors were treated with gold crowns, which he lost ten to fifteen years later and did not get treatment until all maxillary teeth needed extraction.  The Veteran then had an upper denture made.  The examiner opined it was less likely than not that the loss of teeth was directly or proximately caused by facial trauma suffered in 1964.  The examiner stated that no dental records were available for review.  The examiner did state that a record dated August 1964 noted that the Veteran reported for care due to facial injury, swelling was noted, and a possible note stated left incisor pushed into gum.  The examiner stated that the remaining anterior teeth were planned for extraction approximately thirty years later due to periodontal disease and not trauma due to failed restoration.  The examiner noted that the Veteran did not have mandible or maxilla anatomical loss or bony injury.

In April 2015, the Veteran submitted a statement saying that it was during his time stationed in France where his teeth were lost and replaced.  Over the years, the Veteran's original dentures came out.

The Veteran was afforded an examination for his dental condition in May 2016.  The examiner noted the Veteran did have a current diagnosis of missing teeth.  The Veteran reported that his teeth were knocked out in 1964, replaced with a bridge and then the bridge fell out.  The Veteran reported the condition got worse after 2007.  His gums were sore and he had lost weight.  The examiner noted the Veteran did not have any anatomical loss or bone injury of the mandible.  The examiner stated the Veteran lost his four front teeth in an accident and the other upper teeth were removed in a homeless program.  The examiner noted the Veteran did not have anatomical loss or injury of the mouth, lips, or tongue.  The Veteran did not have benign or malignant neoplasm or metastases.  

A June 2016 examiner opined that the Veteran's dental condition was less likely than not incurred in or caused by the claimed in service injury, event or illness.  The examiner stated that the record indicated that the Veteran had treatment to remove a prosthodontics appliance to replace missing teeth.  The examiner stated there was no indication that a service related injury or event caused the loss of teeth.  The examiner noted the Veteran had no anatomical loss or bony injury of the mandible. The examiner did not indicate whether the Veteran had lost any part of the maxilla.  The examiner stated the Veteran did have anatomical loss or bony injury of his teeth, but the loss of the Veteran's teeth was not due to the loss of substance of body of maxilla or mandible without loss of continuity. The examiner stated the Veteran's loss of teeth was due to trauma.

Analysis

The Veteran contends that he lost his upper teeth while in service.  On examination for entrance into service, no missing teeth were noted on physical examination.  The Veteran stated that he was doing pushups to failure and hit is face on the floor, causing his teeth to fall out.  In May 2016, the Veteran was diagnosed with a current disability of missing teeth.  The Veteran's STRs confirm that he was treated for a facial injury while in service and that teeth were extracted. 

The November 2014 examiner opined that it was less likely than not that the loss of teeth was directly or proximately caused by facial trauma suffered in 1964.  The examiner noted the Veteran did not have loss of his mandible or maxilla.  Additionally, the examiner opined that the Veteran did not have anatomical loss or bony injury leading to the loss of any teeth.

The June 2016 examiner also opined that it was less likely than not that the Veteran's loss of teeth was directly related to his time in service.  The June 2016 examiner opined that the Veteran had no anatomical loss or bony injury of the mandible or maxilla.  

The Board has carefully considered the Veteran's contention that he sustained dental trauma in service that resulted in loss of his teeth, and that he should be compensated accordingly.  Regarding whether such an injury was actually sustained in service, the Board need not address the credibility of this assertion, as it is ultimately not germane to the claim.  Nevertheless, even granting the Veteran did sustain an injury to the mouth which resulted in loss of teeth, the preponderance of the evidence is against a finding that he sustained any bone loss of the maxilla or mandible, as is required for the award of compensation for dental trauma.  See 38 C.F.R. §§ 3.381, 4.150.  Specifically, the November 2014 and June 2016 dental examinations were both negative for evidence of any bone loss of either the maxilla or mandible.  Additionally, the May 2016 examiner stated the Veteran did not have loss of the mandible.  The remainder of the evidence of record, both lay and medical, is negative for any bone loss of the maxilla or mandible. 

In sum, the preponderance of the evidence shows that the loss of the Veteran's teeth did not result from loss of substance of the body of the maxilla or mandible from trauma or from disease other than periodontal disease.  See 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted,  the claim for service connection for a dental condition for compensation purposes must be denied.  To the extent to which the Veteran seeks service connection solely for outpatient dental treatment, the Board has referred this issue for appropriate action.

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

IV.  Lower Back Disorder

Facts

The Veteran's STRs show he saw the doctor in service in May 1964 for back pain, but a caused was not listed.  In March 1965, the Veteran was seen for low back pain and chills.

In September 1966, the Veteran was admitted to the hospital while in service for abdominal and back pain.  The examiner noted the back pain to be muscular in origin secondary to a mild anatomic deformity of the levosodiosis of the lumbar spine.  The examiner noted he attempted to treat the Veteran's back with ice and exercises, but the Veteran refused to participate.  

The Veteran saw a medical professional for back pain, vague malaise, sore throat, fever, and chills in September 1974.  

The Veteran was seen in October 1974 for back pain.  The examiner noted the Veteran stated he fell off a truck while in service.  The examiner noted the Veteran suffered from headaches as a result of the fall but did not mention a back condition as a result of the fall.  Additionally, in this visit, the Veteran stated his lower back pain began in August 1974 without any history of antecedent injury to the back injury.  The Veteran stated he was in a VAMC for three days on bed rest and pain medication but has had no other treatment for his back condition.  The examiner noted the x-rays were negative on the Veteran's lower back.

A medical note from March 1978 stated the Veteran hurt his back on the job working for a packing company.  The note stated the Veteran would see the company doctor.

The Veteran was seen for back pain in September and November 1978.  The November 1978 examiner noted the Veteran had full range of motion with no muscle spasms.

In December 1978, the Veteran was seen for complaints of back pain.  The Veteran stated the pain started in 1977.  The Veteran's x-rays were normal.  The examiner noted the Veteran had mild dextroscoliosis in the lower thoracic area, but otherwise had a normal spinal curvature.  The examiner stated the Veteran had full range of motion throughout his back, complaining only of pain in the upper lumbar area with flexion.  The examiner diagnosed the Veteran with chronic lumbosacral strain by history, intermittently symptomatic.

In an April 2000 psychiatric visit, the examiner noted the Veteran's back pain, stating the Veteran had lower back pain for the last year after he fell.

In August 2005, the Veteran was seen for back pain, which he reported to be continuous.  The examiner stated the Veteran sought medical attention for a sudden onset of back pain that started when he felt a pop when he rolled out of bed.  The Veteran stated that he had back pain when he played football when he was younger, but had no back pain until now.

In February 2006, the Veteran went to an urgent clinic for a follow up.  The Veteran stated he fell a few months ago and since then, his back, right side, and right thigh had been hurting.  

In July and August 2006, the Veteran saw a doctor for his on-going back pain.  In July 2006, the Veteran stated that he fell about 4 or 5 months ago and since then, his lower back and right leg hurt him.

In February 2007, the Veteran went to see a doctor for back pain, but walked out without being seen.

The Veteran was afforded an examination for his back condition in December 2010. The Veteran stated the condition had existed since 1966.  The Veteran stated he had weakness of the spine and decreased motion, but no stiffness, fatigue, spasms, or numbness.  The Veteran stated he began experiencing pain in 2005 and the pain occurred constantly.  The Veteran stated the pain was exacerbated by activity and relieved by rest.  The examiner noted a diagnosis of thoracic dextroscoliosis and spondylosis and lumbar levoscoliosis and spondylosis.  The examiner opined that the Veteran's back condition was not caused by or a result of the low back condition that the Veteran was treated for while in service.  The examiner stated there was evidence of in-service back pain, but that it had been ruled to be muscular in nature and secondary to a mild anatomical deformity.  The examiner also noted an August 2005 medical record where the Veteran complained of a sudden onset of back pain that started when the Veteran felt a pop when he rolled over in bed.  

In a July 2013 doctor's visit, the Veteran told the doctor that while on active duty in 1963 or 1964, he fell off a truck, injuring his back.

The Veteran was afforded another examination for his back in November 2014.  The examiner noted a diagnosis of intervertebral disc syndrome (IVDS), herniated discs, and thoracic dextroscoliosis with spondylosis and lumbar levoscoliosis with spondylosis.  The Veteran stated that since he fell off a truck while in service, he has had back pain.  The Veteran stated his back pain was an 8 out of 10.  The examiner noted limitations of motion and signs of radiculopathy.  The November 2014 examiner stated it was less likely than not that the Veteran's back condition was incurred in or caused by service.  The Veteran stated he was seen for back pain while in service.  The Veteran's STRs confirm that he was seen in September 1966 in Germany for abdominal pain with incidental complaints of back pain.  On the Veteran's September 1966 discharge examination, the Veteran was noted to have marked spasms of the paravertebral muscles in the dorsal and lumbar areas.  It was the determination on that date that the back pain was muscular in origin and probably secondary to the mild anatomic deformity of scoliosis. Ice applications and exercises were recommended to the Veteran, but he refused.

The November 2014 examiner noted the Veteran was service connected for superficial scars and limited motion of the wrist.  The examiner opined that the Veteran's back condition was less likely than not proximately due to or the result of the Veteran's service connected conditions because they are all separate and distinct conditions which are not related anatomically or pathologically to his service connected conditions.  The examiner also opined that the Veteran's back condition was less likely than not aggravated beyond its normal progression by the Veteran's service connected disabilities because it is a separate and distinct condition which is not related anatomically or pathologically to his service connected conditions.  

The Veteran submitted a statement in April 2015 and he stated he was still seeking treatment for his back.

Analysis

The Veteran contends he hurt his low back in service when he fell out of a truck.  In December 1978, the Veteran was diagnosed with a chronic lumbosacral strain.  In December 2010, the Veteran was diagnosed with thoracic dextroscoliosis and spondylosis and lumbar levoscoliosis and spondylosis.  In November 2014, the Veteran was diagnosed with intervertebral disc syndrome (IVDS) and herniated discs.  As the Veteran has a current diagnosis for VA purposes, the remaining questions are whether there was an in-service incurrence or aggravation of a back injury and whether there is a nexus between the claimed in-service disease or injury and the present disease or injury.

The Veteran's STRs show that he was seen in-service for back pain in May 1964.  In March 1965 and September 1966, the Veteran was seen for back pain as it related to other illnesses.  The STRs are negative for any mention of a the Veteran falling off a truck or a resulting injury.  

The Veteran has been seeking treatment for his back throughout the years.  However, there are conflicting statements as to when and how his back pain started.  The Veteran was seen in October 1974 for back pain.  In that visit, he stated his lower back pain began in August 1974 without any history of a prior back injury.  A medical note from March 1978 stated the Veteran hurt his back on the job working for a packing company.  In December 1978 when the Veteran was seen for back pain, he stated the pain began in 1977.  In August 2005, the Veteran sought treatment again for back pain, saying that the pain had a sudden onset when he felt a pop in his back as he rolled out of bed.  The Veteran stated he had back pain when he played football when he was younger, but hadn't had any back pain until then.  In a December 2010 examination, the Veteran stated he began experiencing pain in 2005.  In a July 2013 doctor's visit, the Veteran mentioned his back pain was a result of falling off a truck while in service.  In a November 2014 examination, the Veteran stated his back pain started when he fell off a truck while in service.  The Veteran's STRs contain one mention of back pain that is not related to an in-service illness.  However, this seemed to be an isolated incident that resolved itself as there is no further mention of this back pain.  Additionally, the Veteran's separation examination was negative for any mention of the Veteran hurting his back when falling off a truck or for any continuing back pain.  Because of this and because of the Veteran's numerous inconsistent statements as to when his back pain started, the Board finds that the preponderance of the evidence is against a finding of an in-service incurrence of a back injury.  

Because there is no in-service event or incurrence of a low back injury, a necessary element for establishment of service connection, has not been met, additional discussion of whether the Veteran's current low back condition is related to his in-service back injury is not required.  

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

V.  Right Shoulder Disorder

Facts

In October 1974, an examiner noted the Veteran stated he was thrown from a truck.  The examiner noted that the Veteran had recurrent headaches and hand injuries, but no shoulder injury was mentioned. The examiner noted the Veteran had made mention of recurrent low back aches, but that those were not a problem at the time.

In an October 1986 hearing, the Veteran stated he had numbness in his arm and shoulder area. The Veteran stated at the time he had not been diagnosed with any disability related to those symptoms.

The Veteran was seen for right shoulder pain in July 2007.  The examiner noted the Veteran had shoulder pain for the past eight weeks.

The Veteran was seen for right shoulder pain in January 2008.  The Veteran stated that he had shoulder pain for the past year and had some falls that might have aggravated it.

In October 2011, the Veteran was seen by a medical professional, complaining of right shoulder pain and chest wall pain that had remained since his last emergency room visit a week prior.

In a July 2013 doctor's visit, the Veteran told the doctor that while on active duty in 1963 or 1964, he fell off a truck, injuring his shoulder.

The Veteran was afforded an examination for his right shoulder in November 2014.  The examiner noted the Veteran's current diagnosis of right rotator cuff tendonitis.  The examiner reported the Veteran stated that he began to have shoulder pain in service, but he did not have the right shoulder evaluated at the time.  The Veteran stated that his shoulder continued to bother him since separation from service in 1966 and that he has been seeing a doctor, but didn't have any medical documentation for this.  The Veteran stated he was getting acupuncture and physical therapy and that his shoulder ached constantly at a 5 out of 10.  The Veteran stated he used medications as needed.  The examiner noted the Veteran did have abnormal range of motion of the shoulder. The Veteran stated that his shoulder pain was worse with heavy lifting.  The November 2014 examiner opined that it was less likely than not that the Veteran's right shoulder injury was incurred in or caused by an in service event.  The examiner stated that the Veteran did not seek medical attention for his in service shoulder injury.  The examiner stated there was no evidence of a shoulder injury in service.

The November 2014 examiner noted the Veteran was currently service connected for superficial scars and limited motion of the wrist. The examiner opined that the Veteran's right shoulder condition was less likely than not proximately due to or the result of the Veteran's service connected conditions because it is a separate and distinct condition which is not related anatomically or pathologically to his service connected conditions.  The examiner also opined that the Veteran's right shoulder condition was less likely than not aggravated beyond its normal progression by the Veteran's service connected disabilities because it is a separate and distinct conditions which are not related anatomically or pathologically to his service connected conditions.  

Analysis

The Veteran contends he hurt his right shoulder in service when he fell out of a truck.  The Veteran was diagnosed with a right rotator cuff injury in November 2014.  The remaining questions are whether there was an in-service incurrence or aggravation of a back injury and whether there is a nexus between the claimed in-service disease or injury and the present disease or injury.

The Board acknowledges that the Veteran is competent to relate what happened to him in service.  However, by the Veteran's own admission, he did not seek treatment for the injury at the time. Similarly, upon review of the record, it is silent for any complaint of the Veteran's shoulder until July 2007.  This is further reinforced by the examiner's analysis of the Veteran's claim.  The examination was conducted in November 2014.  The examiner reviewed the entire claims file and the Veteran's lay statements. The examiner similarly highlighted no complaint of a shoulder injury during service.  The examiner opined that the Veteran's shoulder condition was less likely than not incurred in service.  The examiner's rationale was that while the Veteran contends the injury did occur, there is no documentation of such an injury.  

In considering the Veteran's lay statement of an in-service injury, but balancing them against no report of the injury in service, and similarly no complaint of a shoulder injury until July 2007, the Board finds that the preponderance of the evidence is against the claim for service connection.  The November 2014 examiner duly noted the Veteran's report of injury, but nonetheless still provided a negative nexus opinion.  Because there is no evidence of an in service incurrence of a shoulder injury, the claim must be denied.  

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

VI.  Right Hip Disorder 

Facts

In a February 2006 doctor's visit, the Veteran stated he had fallen a few months ago and ever since, his right side, including his right thigh had been tingling.  

In July 2006, the Veteran went to a clinic for his leg.  The Veteran stated he fell about 4 or 5 months ago and since then, his right leg hurt him.

In February 2007, the Veteran went to an urgent care clinic for right leg pain, but left before being seen.

In a July 2013 doctor's visit, the Veteran told the doctor that while on active duty in 1963 or 1964, he fell off a truck, injuring his hip.

In November 2014, the Veteran was afforded an examination for his hip disability. The examiner noted a diagnosis of a chronic hip strain. The Veteran stated he fell off a truck and injured his right hip while in service and that this pain has continued since that time. The Veteran stated he was not treated in service for this condition and has not sought medical care for this condition since leaving service. The Veteran stated his right hip pain was a 7 out of 10. The examiner noted the Veteran had abnormal hip movement.  The November 2014 examiner stated that it was less likely than not that the Veteran's right hip disability was incurred in or caused by service.

The November 2014 examiner noted the Veteran was currently service connected for superficial scars and limited motion of the wrist. The Veteran stated and the STRs confirm that the Veteran was not evaluated for a right hip condition in service.   The examiner opined that the Veteran's right hip condition was less likely than not proximately due to or the result of the Veteran's service connected conditions because it is a separate and distinct condition which is not related anatomically or pathologically to his service connected conditions. The examiner also opined that the Veteran's right hip condition was less likely than not aggravated beyond its normal progression by the Veteran's service connected disabilities because it is a separate and distinct conditions which are not related anatomically or pathologically to his service connected conditions.




Analysis

The Veteran contends he hurt his right hip in service when he fell out of a truck.  In November 2014, the Veteran was diagnosed with a chronic hip strain.  The remaining questions are whether there was an in-service incurrence or aggravation of a hip injury and whether there is a nexus between the claimed in-service disease or injury and the present disease or injury.

The Veteran has stated that he did not seek medical attention for his right hip injury while in service.  While the Veteran's STRs show the Veteran was seen in July 1965 for twisting his right leg, the Veteran's STRs are free of any complaints or treatment for a right hip injury.  

The Veteran is competent to report his experiences, symptoms, and treatment, (See Layno v. Brown, 6 Vet. App. 465, 469 (1994)), but there is no medical evidence that the Veteran injured his hip while in service.  While in February 2006 and February 2007, the Veteran did seek medical treatment for right leg pain, one visit was for a recent fall and the other time, the Veteran left without being seen.  The Veteran's medical records are free from other treatment for a right hip injury and statements to medical professionals about how the right hip injury occurred during an in-service truck accident.  

In considering the Veteran's lay statement of an in-service injury, but balancing them against no report of the injury in service, and similarly no complaint of a hip injury for many years after service, the Board finds that the preponderance of the evidence is against the claim of service connection.  The November 2014 examiner noted the Veteran's report of injury, but nonetheless still provided a negative nexus opinion, in part because of the lack of evidence of in-service treatment.  Because there is no evidence of an in service incurrence of a hip injury, the claim must be denied. 

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).


ORDER

Service connection for a dental condition for compensation purposes is denied.

Service connection for a lower back condition is denied. 

Service connection for a right shoulder condition is denied.

Service connection for a right hip condition is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


